Citation Nr: 1443590	
Decision Date: 09/30/14    Archive Date: 10/06/14

DOCKET NO.  12-09 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disorder other than PTSD.


REPRESENTATION

Veteran represented by:	Kentucky Department of Veterans Affairs


ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel




INTRODUCTION

The Veteran served on active duty from February 1966 to January 1968.  

These matters come to the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

The Board notes that the Veteran has an array of mental health diagnoses of record, to include PTSD.  Hence, the claim has been characterized more broadly to encompass any acquired psychiatric disorder, as well as separate consideration for PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record).

A review of the Virtual VA paperless claims processing system reveals documents that are either duplicative of the evidence of record or are not pertinent to the present appeal with the exception of VA treatment records from March 2012 to January 2014 and Social Security Administration (SSA) records.  The Veterans Benefits Management System (VBMS) does not include any documents.    


FINDINGS OF FACT

1.  There is no diagnosis of PTSD based on a claimed credible stressor, the Veteran did not engage in combat with the enemy, and there is no credible evidence corroborating any of the Veteran's alleged in-service stressors.

2.  An acquired psychiatric disorder did not manifest in service; a psychosis did not become manifest within a year of separation; and, no current acquired psychiatric disorder is related to service.

3.  The Veteran has been diagnosed with a personality disorder.
CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2013).

2.  An acquired psychiatric disorder other than PTSD was not incurred in or aggravated by service; a psychosis is not presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).

3.  A personality disorder is not a disease or injury within the meaning of VA regulations.  38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  This notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).

The Veteran was provided all required VCAA notice in a July 2010 letter, prior to the initial adjudication of the claim in July 2011.

VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In this case, VA obtained the Veteran's service treatment records and all of the identified VA treatment records.  The Veteran was afforded VA examinations in September 2010 and October 2013.  

For these reasons, the Board finds that VA has complied with the VCAA notification and assistance requirements.  These claims of service connection are ready to be considered on the merits.

General Legal Principles

Initially, the evidence reflects that the Veteran did not engage in combat with the enemy.  Thus, he is not entitled to application of the provisions of 38 U.S.C.A. 
§ 1154(b).

Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service disease, injury, or event; and (3) a causal relationship, i.e., a nexus, between the current disability and the in-service disease, injury or event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).  

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In addition, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including psychoses, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a), 3.309(a).

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), credible supporting evidence that the claimed in-service stressor actually occurred, and a link, established by medical evidence, between current symptomatology and an in-service stressor.  If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 C.F.R. § 3.304(f) .

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. Otherwise, the law requires verification of a claimed stressor.  Id.




Analysis

The Veteran contends that he has PTSD that is related to service.  Specifically, he asserts, in an August 2010 stressor statement, that his PTSD is a result of performing nightly patrols for communist troops while stationed in West Germany.  The Board finds that the claim must be denied as there is insufficient corroborating evidence to verify the Veteran's claimed stressor.  The Veteran has additional diagnoses for acquired psychiatric disorders; however, an acquired psychiatric disorder did not manifest in service, nor is one related to service.  

Here, the Veteran's October 2013 PTSD Disability Questionnaire Examination provides a diagnosis of PTSD based on his claimed in-service stressor.  

Assuming, without conceding, that the diagnosis of PTSD is adequate, there is, nevertheless, a need to corroborate the claimed stressor.  

A stressor involves exposure to a traumatic event in which the person experienced, witnessed, or was confronted with an event or events that involved actual or threatened death or serious injury, or a threat to the physical integrity of self or others and the person's response involved intense fear, helplessness, or horror.  See Cohen v. Brown, 10 Vet. App. 128 (1997).

The Board notes that in an August 2010 stressor statement, the Veteran claims that his PTSD was a result of performing nightly patrols for communist troops while stationed in West Germany.  By the Veteran's own admission, he never engaged with enemy troops or came under hostile fire.  His Form DD-214 is devoid of any indication that he engaged in combat during service. 

The evidence necessary to establish the occurrence of an in-service stressor varies depending on whether or not the veteran engaged in combat with the enemy.  Gaines v. West, 11 Vet. App. 353, 358 (1998).  If it is determined through military citation or other supportive evidence that a veteran engaged in combat with the enemy, and the claimed stressor is related to combat, the veteran's lay testimony, alone, is sufficient to verify the claimed in-service stressor.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d), (f). 

The Veteran provided a vague statement indicating that he experienced fear while on patrol along the border between East and West Germany.  During the September 2010 VA examination, he acknowledged that there was never an event of potential threatening activity from East Germany while he was on duty.  Thus, the Board finds that the Veteran has not provided information with enough specificity to warrant sending his claimed in-service stressor statement to the Joint Service Records Research Center (JSSRC) for verification.

If a stressor claimed by a veteran is related to the veteran's fear of hostile military activity, and a VA psychiatrist confirms that the claimed stressor is adequate to support a diagnosis of PTSD, a veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor, as long as the claimed stressor is consistent with the places, types, and circumstances of the veteran's service and there is no clear and convincing evidence to the contrary.  38 C.F.R. 
§ 3.304(f)(3).  

"Fear of hostile military activity" is defined to mean that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  The list of examples of such an event or circumstance specifically includes attack upon friendly military aircraft, vehicle-imbedded explosive devices, and incoming artillery, rocket, or mortar fire.  See 38 C.F.R. § 3.304(f)(3).

The Board finds that the relaxed standard based on fear of hostile military activity does not apply in the instant case as the Veteran was not arguing that his base was attacked or that he witnessed or experienced incoming artillery, rocket, or mortar fire.  Instead, he is arguing that he had to patrol at night.  By his own admission, during his September 2010 VA examination, he reported that he did not engage in combat or firefights, and there was never an event of potential threatening activity from East Germany while he was on duty.  During the examination, he reported that when he got lost while on patrol during service, he did not experience intense fear, horror, helplessness, or other significant negative emotions.  To the extent that the Veteran was exposed to actual or threatened death of others while on night patrol, the Board finds that such duties were inconsistent with the circumstances of his service as he was a radar operator and intelligence specialist.  Additionally, the Veteran's exposure to actual or threatened death of others is contradicted by his own statement of events; therefore, his statements are not credible regarding his fear of hostile military activity.

The Board is aware that, in the October 2013 PTSD Disability Questionnaire Examination, the examiner determined that the Veteran's claimed stressor was related to his fear of hostile military or terrorist activity; however, the Board finds that the Veteran's service personnel records establish that he did not engage in war hostilities in Germany.  As such, the examiner's determination is not probative because it was based on a factual inaccuracy.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (a medical opinion based on an inaccurate factual premise is not probative).

If a claimed stressor is not related to combat or fear of hostile or military activity, as is the case here, a veteran's lay statements alone are not sufficient to establish the occurrence of the alleged stressor.  Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  Rather, the record must contain service records or other corroborative evidence substantiating the veteran's testimony or statements as to the occurrence of the claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993). 

In this case, the Veteran's accounts of what happened simply are not supported by any actual evidence of record.  Specifically, no corroborating evidence has been able to be found in support of his contentions.  As the Veteran's lay statements alone are not sufficient to verify his claimed stressor, the claim for PTSD must be denied.  Moreau, 9 Vet. App. at 395-396; Dizoglio, 9 Vet. App. at 166.

Psychiatric Disorders Other Than PTSD 

During the Veteran's September 2010 VA examination, the examiner found that Veteran did meet the DSM-IV criteria for diagnoses of cannabis dependence, dysthymic disorder, and personality disorder with paranoid and schizoid features.  The VA examiner concluded that these conditions were not caused by or a result of the Veteran's military service.  The examiner opined that these conditions were associated with the Veteran's substance abuse and general negative life experiences after service.  

Further the Board notes that service connection cannot be granted for a personality disorder.  See 38 C.F.R. §  3.303(c).  VA compensation may not be paid for a personality disorder as it is specifically excluded as a disease or injury within the meaning of applicable legislation providing for VA compensation benefits.  Thus generally speaking, a personality disorder is not service-connectable as a matter of express VA regulation.  See 38 C.F.R. §§ 3.303(c), 4.9, 4.127.  In any event, even assuming the Veteran has a psychiatric disability currently, none of the evidence relates an acquired psychiatric disorder to an event in service.

In the Veteran's October 2013 PTSD Disability Questionnaire Examination, a medical professional diagnosed the Veteran with substance-induced mood disorder, cannabis dependency, and adjustment disorder with depressed mood.  As for the first two diagnoses, the law provides that no compensation shall be paid if a disability is the result of a veteran's own willful misconduct, including the abuse of alcohol and drugs.  See 38 U.S.C.A. §§ 105, 1110; 38 C.F.R. §§ 3.1(n), 3.301; see also VAOPGPREC 2-97 (January 16, 1997).  As for the diagnosis of adjustment disorder with depressed mood, other than the Veteran's naked allegations as will be elaborated on below, the record does not indicate that his adjustment disorder with depressed mood may be associated with service.

In this case, the evidence does not link the onset of any current psychiatric disorder to the period of active service.  The Board points out that the passage of so many years between the Veteran's discharge from active service and the objective documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  There were no psychiatric disorders documented in service and the clinical psychiatric evaluation was normal on the separation examination in September 1967.  No psychiatric disorder was shown for many years after service.

The Board has carefully considered the Veteran's lay assertions.  The Board acknowledges that a layman is competent to report what he or she experiences through one the of the senses.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  The Veteran is competent to report symptoms; however, a psychiatric disorder diagnosed as adjustment disorder with depressed mood may not be experienced through one of the five senses.  A psychiatric disorder diagnosed as adjustment disorder with depressed mood is not a simple medical condition.  The determination as to the etiology of the adjustment disorder, requires specialized training for a determination as to causation, and is therefore not susceptible to lay opinion.  See 38 C.F.R. § 3.159.  In this instance, no connection based on causation has been proposed between the adjustment disorder with depressed mood and service except for the Veteran's own bare statements that are not competent for reasons stated herein.  

As for the other psychiatric disorders, the Veteran's opinions are outweighed by the VA examiner's opinions that the psychiatric disorders are not related to service.  These opinions are highly probative as they reflect the VA examiner's specialized knowledge, training, and experience.  To the extent the Veteran asserts that his variously diagnosed psychiatric disorders are related to service, the onset and etiology of the disorders are a complex medical matter beyond the ken of a layperson.  See Jandreau v. Nicholson, 492 F.3d 1372 (2007).  In this regard a medical professional has greater skill.

In sum, the preponderance of the evidence is against a finding of the presence of an acquired psychiatric disorder in service or for many years thereafter.  Moreover, the reliable evidence does not demonstrate a relationship between the Veteran's currently diagnosed acquired psychiatric disorders and service.  

For the foregoing reasons, the preponderance of the evidence is against the claims of entitlement to service connection for PTSD and entitlement to service connection for an acquired psychiatric disorder other than PTSD.  The benefit-of-the-doubt doctrine is therefore not for application, and these claims must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).


ORDER

Service connection for PTSD is denied.

Service connection for an acquired psychiatric disorder other than PTSD is denied.  




______________________________________________
H.N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


